FILED: KINGS COUNTY CLERK 10/26/2018 09:03 AM                               INDEX NO. 506127/2016
NYSCEF DOC.Case
            NO. 1:20-cv-02343-RRM
                34                Document 5-4 Filed 07/22/20 Page 1 of 6 PageID
                                                                     RECEIVED    #: 272 10/25/2018
                                                                               NYSCEF:




                                             1 of 2
FILED: KINGS COUNTY CLERK 10/26/2018 09:03 AM                               INDEX NO. 506127/2016
NYSCEF DOC.Case
            NO. 1:20-cv-02343-RRM
                34                Document 5-4 Filed 07/22/20 Page 2 of 6 PageID
                                                                     RECEIVED    #: 273 10/25/2018
                                                                               NYSCEF:




                                             2 of 2
FILED: KINGS COUNTY CLERK 10/26/2018 09:03 AM                               INDEX NO. 506127/2016
NYSCEF DOC.Case
            NO. 1:20-cv-02343-RRM
                35                Document 5-4 Filed 07/22/20 Page 3 of 6 PageID
                                                                     RECEIVED    #: 274 10/25/2018
                                                                               NYSCEF:




                                             1 of 4
FILED: KINGS COUNTY CLERK 10/26/2018 09:03 AM                               INDEX NO. 506127/2016
NYSCEF DOC.Case
            NO. 1:20-cv-02343-RRM
                35                Document 5-4 Filed 07/22/20 Page 4 of 6 PageID
                                                                     RECEIVED    #: 275 10/25/2018
                                                                               NYSCEF:




                                             2 of 4
FILED: KINGS COUNTY CLERK 10/26/2018 09:03 AM                               INDEX NO. 506127/2016
NYSCEF DOC.Case
            NO. 1:20-cv-02343-RRM
                35                Document 5-4 Filed 07/22/20 Page 5 of 6 PageID
                                                                     RECEIVED    #: 276 10/25/2018
                                                                               NYSCEF:




                                             3 of 4
FILED: KINGS COUNTY CLERK 10/26/2018 09:03 AM                               INDEX NO. 506127/2016
NYSCEF DOC.Case
            NO. 1:20-cv-02343-RRM
                35                Document 5-4 Filed 07/22/20 Page 6 of 6 PageID
                                                                     RECEIVED    #: 277 10/25/2018
                                                                               NYSCEF:




                                             4 of 4
